          Case 1:18-cv-02877-KBJ Document 17 Filed 09/18/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SIERRA CLUB and SOUTHERN BORDER
COMMUNITIES COALITION,

               Plaintiffs,                                  Case No.: 1:18-cv-02877-KBJ
v.

KIRSTJEN M. NIELSEN, et al.,

               Defendants.


     NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       PLEASE TAKE NOTICE THAT pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiffs hereby voluntarily dismiss without prejudice the above-captioned

action. Defendant has not served an answer or a motion for summary judgment in this

proceeding. Dismissal without prejudice is therefore appropriate without a court order. Fed. R.

Civ. P. 41(a)(1)(A)(i) and (a)(1)(B).

                                                      Respectfully submitted,
Dated: September 18, 2019

                                                    /s/ S. Laurie Williams
                                                    Susan L. Williams (DC#1006972)
                                                    Staff Attorney
                                                    Sierra Club
                                                    1536 Wynkoop St. Suite #200
                                                    Denver, CO 80202
                                                    Tel: (303) 454-3358
                                                    E-mail: laurie.williams@sierraclub.org

                                                    Counsel for Plaintiffs




                                                1
